Case 2:20-bk-21020-BR        Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41               Desc
                              Main Document    Page 1 of 34


 1    Jason M. Rund
      Chapter 7 Trustee
 2    840 Apollo Street, Suite 351
      El Segundo, CA 90245
 3    Telephone: 310-640-1200
      Facsimile: 310-640-0200
 4    jrund@srlawyers.com

 5    Chapter 7 Trustee

 6
 7
 8                              UNITED STATES BANKRUPTCY COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       LOS ANGELES DIVISION
11
12    In re:                                               Case No. 2:20-bk-21020-BR

13    THOMAS VINCENT GIRARDI,                              Chapter 7

14                         Debtor.                         CHAPTER 7 TRUSTEE’S APPLICATION
                                                           TO EMPLOY COLDWELL BANKER AND
15                                                         DESERT SANDS REALTY AS REAL
                                                           ESTATE BROKERS AND TO ENTER
16                                                         INTO EXCLUSIVE LISTING
                                                           AGREEMENT REGARDING 81-775 DEER
17                                                         PARK, LA QUINTA, CALIFORNIA;
                                                           DECLARATIONS OF WILLIAM
18                                                         FRIEDMAN AND STEVE ENLOW IN
                                                           SUPPORT THEREOF
19
                                                           [No Hearing Required]
20
21
22             TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

23   JUDGE, THE DEBTOR, THE UNITED STATES TRUSTEE, AND ALL PARTIES-IN-

24   INTEREST HEREIN:

25             Jason M. Rund, Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate (the

26   “Bankruptcy Estate”) of Debtor Thomas Vincent Girardi (the “Debtor”), hereby submits his

27   application (the “Application”) for entry of an order authorizing the employment of Coldwell

28   Banker, through its agent William “Bill” Friedman (“CB”) and Desert Sands Realty, through its


                                                       1
Case 2:20-bk-21020-BR       Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                   Desc
                             Main Document    Page 2 of 34


 1   agent Steve Enlow (“Desert Sands”) as real estate brokers, (collectively, the “Real Estate
 2   Brokers”), at the expense of the estate, to list and aid the Trustee in marketing and selling the

 3   residential real property of the estate commonly known as 81-775 Brown Deer Park, La Quinta,

 4   California 92253 (the “Brown Deer Property” or the “Property”). The Trustee also seeks an order

 5   approving a proposed Residential Listing Agreement (Exclusive Authorization and Right to Sell)

 6   and that certain Addendum to Residential Listing Agreement (collectively, the “Listing

 7   Agreement”) entered into between the Trustee and the Real Estate Brokers for the purpose of

 8   listing and selling the Brown Deer Property and authorizing the Trustee to extend, modify

 9   (except as to commission) and terminate the Listing Agreement in his sole discretion without

10   further notice or Court order. In support of his Application, the Trustee respectfully represents as

11   follows.

12     I.   JURISDICTION AND VENUE

13          The Court has jurisdiction over this bankruptcy case, the Bankruptcy Estate, and this

14   Application pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding within the

15   meaning of 28 U.S.C. § 157(b)(2). The venue of this case and this Application is proper pursuant

16   to 28 U.S.C. §§ 1408 and 1409. The Trustee consents to the entry of a final judgment or order

17   with respect to the Application, if it is determined that the Court, absent consent of the parties,

18   cannot enter a final order or judgment consistent with Article III of the United States

19   Constitution. The statutory predicates for the relief requested herein are sections 327, 328 and

20   330 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and

21   Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules” and each, a

22   “Bankruptcy Rule”).

23    II.   FACTUAL BACKGROUND

24          A.      Commencement of the Bankruptcy Case

25          An Involuntary Petition was filed against Thomas Vincent Girardi on December 18, 2020

26   (the “Petition Date”), by petitioning creditors Robert M. Keese, John Abassian, Erika Saldana,

27   Virginia Antonio and Kimberly Archie (the “Petitioning Creditors”). On the same date, the

28   Petitioning Creditors also filed a Chapter 7 Involuntary Petition against the Debtor’s law firm,


                                                       2
Case 2:20-bk-21020-BR       Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                  Desc
                             Main Document    Page 3 of 34


 1   Girardi Keese (“GK”), commencing Case No. 2:20-bk-21022-BR (the “Girardi Keese Case”).
 2          On December 24, 2020, the Petitioning Creditors filed an emergency motion for

 3   appointment of an interim trustee [Doc 13], which was granted by this Court on January 5, 2021

 4   [Doc 39]. On January 6, 2021, the United States Trustee appointed Jason M. Rund as the interim

 5   Chapter 7 Trustee for this bankruptcy case. On January 13, 2021, the Order for Relief was

 6   entered [Doc 64], and the Trustee was reappointed.

 7          B.      The Brown Deer Property

 8          The Brown Deer Property is a residence consisting of approximately 3,700 square feet

 9   located within the PGA West Fairways Association community in La Quinta, California.

10          C.      The Listing Agreement

11          In connection with the sale of the Brown Deer Property, the Trustee and the Real Estate

12   Brokers have entered into a Residential Listing Agreement (Exclusive Authorization and Right to

13   Sell) and an Addendum to Residential Listing Agreement (as defined above, collectively, the

14   “Listing Agreement”) designating the Real Estate Brokers as the exclusive broker to market and

15   sell the Brown Deer Property. A copy of the Listing Agreement is attached to the accompanying

16   declaration of William “Bill” Friedman (the “Friedman Declaration”) as Exhibit 1.

17            Pursuant to the terms of the Listing Agreement, the Real Estate Brokers will list the

18   Property for sale for the initial Listing Price of $1,250,000.00 and the sale will be “as-is” and

19   subject to Bankruptcy Court approval. The term of the Listing Agreement is six (6) months,

20   subject to extension from time to time as contained therein. By this Application, the Trustee

21   seeks authority to extend, modify (except as to commission) and terminate the Listing Agreement

22   in his discretion without further notice or order of the Court.

23          The Trustee proposes to hire Broker for a total commission of five percent (5%) of the

24   selling price for the Property (payable only upon close of sale) to be shared as follows: two and

25   one-half percent (2.5%) to buyer’s broker, if any, and the other two and one-half percent (2.5%)

26   shared between the Real Estate Brokers. If the buyer does not have a broker, then the Real Estate

27   Brokers would be entitled to the entire five percent (5%) commission.

28

                                                       3
Case 2:20-bk-21020-BR       Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                  Desc
                             Main Document    Page 4 of 34


 1   III.   DISCUSSION
 2          A.      The Legal Standard

 3          A trustee may employ professional persons under section 327(a) of the Bankruptcy Code

 4   to assist the trustee in carrying out their duties to the estate. See 11 U.S.C. § 327(a). Bankruptcy

 5   Rule 2014 provides that employment of a professional may be authorized upon application, which

 6   provides (i) specific facts showing the necessity for employment; (ii) the name of the person to be

 7   employed; (iii) the services to be rendered; (iv) any proposed arrangement for compensation; and

 8   (v) to the best of the applicant's knowledge, all of the person’s “connections” with the debtor,

 9   creditors, any other party in interest, the respective attorneys and accountants, the U.S. Trustee or

10   any person employed in the Office of the U.S. Trustee. See also In re Park-Helena Corp., 63

11   F.3d 877, 880 (9th Cir. 1995). Further, section 328 of the Bankruptcy Code provides, in relevant

12   part, that a trustee, “with the court’s approval, may employ or authorize the employment of a

13   professional person under section 327 . . . of this title . . . on any reasonable terms and conditions

14   of employment, including on a retainer, on an hourly basis, on a fixed or percentage fee basis, or

15   on a contingent fee basis.” 11 U.S.C. § 328(a).

16          B.      Employment of CB and Desert Sands Should Be Approved

17                  1.      The Name of Person to Be Employed

18          The Trustee seeks to employ Coldwell Banker through its agent William “Bill” Friedman

19   and Desert Sands Realty through it agent Steve Enlow, respectively, with contact details of (for

20   Mr. Friedman) 1608 Montana Avenue, Santa Monica, California 90403, telephone number (310)

21   458-0091, email: billfried@earthlink.net and (for Mr. Enlow) 78000 Fred Waring Drive, Suite

22   202, Palm Desert, California 92111, telephone number (760) 636-5280, email:

23   enlowhomes@yahoo.com.

24                  2.      The Necessity for Employment

25          The Trustee has selected the Real Estate Brokers for the reason that they are established

26   real estate agencies with access to appropriate prospective buyers in southern California who are

27   likely to be interested in the Property. The employment of real estate brokers with such

28   experience is essential to the Trustee to appropriately market the Property and obtaining the


                                                        4
Case 2:20-bk-21020-BR          Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41               Desc
                                Main Document    Page 5 of 34


 1   highest and best price for the Property. A true and correct copy of the resumes of Mr. Friedman
 2   and Mr. Enlow are attached to the Friedman Declaration and the Declaration of Steve Enlow (the

 3   “Enlow Declaration”) as Exhibits 2 and 3, respectively. The Trustee believes the CB, Desert

 4   Sands, Mr. Friedman and Mr. Enlow are well qualified and experienced in marketing homes like

 5   the Brown Deer Property, and, consequently, their employment as real estate broker is in the best

 6   interest of the estate.

 7                   3.        Services to Be Rendered

 8           The professional services to be rendered by CB and Desert Sands shall include, but are not

 9   necessarily limited to:

10                             a.     ordering, analyzing and preparing the documentation

11                   necessary to place the Property in a proper position to be listed and

12                   advertised for sale;

13                             b.     listing the Property according to the most propitious

14                   listing services and marketing avenues available, responding to

15                   inquiries of purchase, and soliciting reasonable offers of purchase;

16                             c.     conveying all reasonable offers of purchase to the

17                   Trustee, and subject to the Trustee’s approval, confirming

18                   acceptance of the best offer; and

19                             d.     causing to be prepared on behalf of the Applicant

20                   and submitted to escrow any and all documents requiring the

21                   endorsement of the Applicant to consummate the sale of the Brown

22                   Deer Property.

23           For further details regarding the services to be performed by the Real Estate Brokers

24   please see the Listing Agreement attached as Exhibit 1 to the Friedman Declaration. Additional

25   details regarding the scope of services are set forth in the Friedman Declaration and Enlow

26   Declaration.

27                   4.        Compensation

28           The Trustee proposes to hire Broker for a total commission of five percent (5%) of the


                                                         5
Case 2:20-bk-21020-BR         Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                Desc
                               Main Document    Page 6 of 34


 1   selling price for the Property (payable only upon close of sale) to be shared as follows: two and
 2   one-half percent (2.5%) to buyer’s broker, if any, and the other two and one-half percent (2.5%)

 3   shared between the Real Estate Brokers. If the buyer does not have a broker, then the Real Estate

 4   Brokers would be entitled to the entire five percent (5%) commission. Such compensation is

 5   customary in the local market for the sale of single family home properties similar to the Brown

 6   Deer Property. Furthermore, the Trustee believes that the provision of such a commission is

 7   essential to incentivize Broker’s work in this matter.

 8                    5.      No Adverse Interest/Disinterestedness

 9             Paragraphs 12 of the Friedman Declaration and Paragraph 9 of the Enlow Declaration

10   explain that CB, Desert Sands, Mr. Friedman and Mr. Enlow (i) have no affiliation or association

11   with the Debtor, his creditors, or any other party in interest (including the U.S. Trustee) or their

12   respective attorneys or accountants, and (ii) do not hold any interest adverse to the Debtor or the

13   estate, except that CB and Mr. Friedman have been retained by the Trustee in the past in other

14   bankruptcy cases, but all of those matters have been wholly unrelated to the Debtor’s bankruptcy

15   cases. Based upon such disclosures, and to the best of the Trustee’s knowledge, the Trustee

16   believes that Compass is disinterested pursuant to section 101(14) of the Bankruptcy Code.

17   IV.       CONCLUSION

18             Based on the foregoing, the Trustee respectfully requests entry of an order (1) authorizing

19   the employment of the Real Estate Brokers in accordance with the Listing Agreement for the

20   purpose of listing and selling the Brown Deer Property; (2) approving the Listing Agreement as

21   requested herein, and (3) granting such other and further relief as the Court deems just and

22   proper.

23
24    DATED: May 25, 2021
25                                                       By: /s/ Jason M. Rund
                                                            Jason M. Rund
26                                                          Chapter 7 Trustee
27
28

                                                        6
Case 2:20-bk-21020-BR        Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                 Desc
                              Main Document    Page 7 of 34


 1                        DECLARATION OF WILLIAM “BILL” FRIEDMAN
 2           I, William Friedman, declare:

 3           1.      I am personally familiar with the following facts and if called upon to testify as a

 4   witness thereto, I could and would competently do so.

 5           2.      I am employed as an agent for Coldwell Banker, one of the real estate brokers

 6   which Jason M. Rund, Chapter 7 Trustee (“Trustee”) of the bankruptcy estate Thomas Vincent

 7   Girardi (the “Debtor”) desires to employ for the purpose of listing and selling the residential real

 8   property commonly known as 81-775 Brown Deer Park, LaQuinta, California 92253 (the “Brown

 9   Deer Property” or the “Property”).

10           3.      Attached as Exhibit 1 hereto and incorporated herein by this reference is a true and

11   correct copy of the Residential Listing Agreement (Exclusive Authorization and Right to Sell)

12   and that certain Addendum to Residential Listing Agreement (collectively, as amended, the

13   “Listing Agreement”) concerning the sale of the Brown Deer Property.

14           4.      I am a California licensed real estate agent, and I am experienced in selling

15   residential properties such as the Brown Deer Property. My office address and contact details are

16   1608 Montana Avenue, Santa Monica, California 90403, telephone number (310) 458-0091,

17   email: billfried@earthlink.net. Attached as Exhibit 2 hereto and incorporated herein by this

18   reference is a true and correct copy of my current resume.

19           5.      Since at least 1985, I have been employed by more than 30 bankruptcy trustees in

20   the Central District of California. In dealing with the trustees, I have evaluated thousands of

21   properties, and I have listed and co-listed hundreds of properties for sale on behalf of trustees for

22   the benefit of the estate.

23           6.       In the majority of cases, the trustees come to me and request my assistance

24   because of my familiarity with sales through bankruptcy and my resources and contacts in the

25   local areas through Coldwell Banker. When a trustee is first appointed and wishes to evaluate

26   real property, I am called upon to value the property, obtain lien and title information, as well as

27   the tax basis of the property to assist the trustee in determining the potential tax consequences

28   from a sale. In many instances, after I advise the trustee about the value of the property, the

                                                        7
Case 2:20-bk-21020-BR        Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                   Desc
                              Main Document    Page 8 of 34


 1   trustee determines it to be unworthy of administration. However, once the trustee determines that
 2   there is sufficient equity in the property to justify its sale, trustees then ask me to handle the

 3   listing and marketing. I then evaluate whether Coldwell Banker's presence in the locality justifies

 4   working through a local Coldwell Banker agent or if it is in the best interest of the estate that I

 5   locate a different broker in the immediate area where the property is located and arrange for the

 6   co-listing of the property between the two brokers. More than half the time, I recommend that the

 7   property be co-listed, even though, in that event, Coldwell Bankers’s commission, which is

 8   subject to Court approval, would be less.

 9           7.      In the present case, I have identified Steve Enlow who is an agent with Desert

10   Sands Realty. Mr. Enlow is an experienced real estate agent in the greater Palm Desert area were

11   the Property is located.

12           8.      When I list properties with another agent, services I typically perform include the

13   following:

14                   a.      I interview numerous agents inside and outside Coldwell Banker, and

15   advise the trustee as to who I would recommend to co-list the property. The agent who I

16   recommend must be familiar with the area and a top producer in that area. Generally, the co-

17   listing agent has no familiarity with the bankruptcy process. I also get multiple opinions of value

18   on the property, with which the local brokers oftentimes already have some familiarity with

19   because the property may have been marketed previously by the debtor(s).

20                   b.      I prepare the listing agreement and assist in the preparation of the

21   employment application, including my declaration regarding disinterestedness to be submitted to

22   the Bankruptcy Court. I discuss the bankruptcy employment, sale, lien, and compensation issues

23   with my co-agents and obtain their resume for the employment application.

24                   c.      I list the property in camoves.com. If the co-agent is with a different

25   broker, they will list and advertise the property in their own media, thereby giving double

26   exposure to the property.

27                   d.      I often times spend many hours interfacing with debtor's counsel to arrange

28   for access to caravans and inspections of the property.

                                                         8
Case 2:20-bk-21020-BR        Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                    Desc
                              Main Document    Page 9 of 34


 1           e.      I confer with the trustee's office to follow up on potential buyers that may have
 2   contacted the trustee's office directly.

 3           f.      I interface with the buyer's real estate broker and explain the process and

 4   procedures involved with purchasing property through bankruptcy, including the overbid process.

 5           g.      When offers are written, they are forwarded by the buyer's agent to me, and I

 6   forward those offers to the trustee and/or counsel with my recommendation on how to respond.

 7   In the event of multiple offers, I recommend a strategy to attempt to maximize the price in light of

 8   the subsequent over-bid process.

 9           h.      I interface with the trustee and counsel and prepare lengthy and detailed counter-

10   offers that are specifically customized to protect the trustee and the bankruptcy estate.

11           i.      I answer numerous questions by prospective buyers and overbidders regarding the

12   bankruptcy process, including issues with respect to the overbid process and removal of liens.

13           j.      I interface with the escrow officers, title officers, and attorneys for the title

14   companies to open escrow, order preliminary title reports, and obtain beneficiary statements so

15   that liens and loans can be paid off promptly.

16           k.      I advise the co-listing agent on the procedures for advertising the properties once

17   an offer is accepted, pending the approval of the sale subject to overbid and appropriate notations

18   in the multiple listing service.

19           l.      I assist the trustee in conducting the overbid auctions if requested to do so.

20           m.      Once the sale is approved by the Bankruptcy Court, I follow up with the title

21   company and handle non-legal issues that arise to do my best to ensure that the sales close

22   smoothly as possible.

23           n.      During this process, trustees often ask me to sign declarations to present evidence

24   on valuations and the status of marketing efforts in support of cash collateral motions and/or to

25   oppose motions for relief from stay and/or to compel abandonment, as the estates often do not

26   have the money to pay for an outside appraisal. I do not ask for compensation for these extra

27   services.

28           9. The co-listing agent performs the following services:

                                                         9
Case 2:20-bk-21020-BR       Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                    Desc
                            Main Document     Page 10 of 34


 1          a. list the property in their local multiple listing service;
 2          b. shows the property to prospective purchasers and brokers and makes himself/herself

 3   available for all home inspections and appraisals;

 4          c. arrange for local advertising;

 5          d. provides specialized market based knowledge regarding the specific sub- market where

 6   the property is located.

 7          9.      The Trustee proposes to hire the brokers for a total commission of five percent

 8   (5%) of the selling price for the Property (payable only upon close of sale) to be shared as

 9   follows: two and one-half percent (2.5%) to buyer’s broker, if any, and the other two and one-

10   half percent (2.5%) shared between the Real Estate Brokers. If the buyer does not have a broker,

11   then the Real Estate Brokers would be entitled to the entire five percent (5%) commission.

12          10.     Services which Coldwell Banker will provide under the Listing Agreement

13   include:

14                  a.      Ordering, analyzing and preparing the documentation necessary to place

15   the Brown Deer Property in a proper position to be listed and advertised for sale;

16                  b.      Listing the Property according to the most propitious listing services and

17   marketing avenues available, responding to inquiries of purchase, and soliciting reasonable offers

18   of purchase;

19                  c.      Conveying all reasonable offers of purchase to the Trustee, and subject to

20   the Trustee’s approval, confirming acceptance of the best offer; and

21                  d.      Causing to be prepared on behalf of the Trustee and submitted to escrow

22   any and all documents requiring the endorsement of the Trustee to consummate the sale of the

23   Property.

24          11.     I have read the foregoing Application of the Trustee seeking authority to employ

25   Coldwell Banker and Desert Sands Realty and I believe the statements set forth therein to be true

26   and correct.

27          12.     I and Coldwell Banker are disinterested persons as defined in 11 U.S.C. § 101(14).

28   I am not associated or affiliated with the Debtor, his affiliates, his creditors, or any other party in

                                                        10
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 11 of 34
Case 2:20-bk-21020-BR       Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                 Desc
                            Main Document     Page 12 of 34


 1                                DECLARATION OF STEVE ENLOW
 2          I, Steve Enlow, declare:

 3          1.      I am personally familiar with the following facts and if called upon to testify as a

 4   witness thereto, I could and would competently do so.

 5          2.      I am employed as a broker for Desert Sands Realty, one of the real estate broker

 6   which Jason M. Rund, Chapter 7 Trustee (“Trustee”) of the bankruptcy estate Debtor Thomas

 7   Vincent Girardi (the “Debtor”) desires to employ for the purpose of listing and selling the

 8   residential real property commonly known as 81-775 Brown Deer Park, LaQuinta, California

 9   92253 (the “Brown Deer Property” or the “Property”).

10          3.      I am a California licensed real estate broker, and I am experienced in selling

11   residential properties such as the Brown Deer Proeprty. My office address and contact details are

12   78000 Fred Waring Drive, Suite 202, Palm Desert, California 92111, telephone number (760)

13   636-5280, email: enlowhomes@yahoo.com. Attached as Exhibit 3 hereto and incorporated

14   herein by this reference is a true and correct copy of my current resume.

15          4.      I have over 18 years of experience as a real estate agent/broker. I specialize in the

16   marketing and sales of resident properties in the greater Palm Desert area.

17          5.      I have read the foregoing Application of the Trustee seeking authority to employ

18   Compass and I believe the statements set forth therein to be true and correct.

19          6.      As the co-listing agent, I will perform the following services:

20                  a. list the property in the local multiple listing service;

21                  b. show the property to prospective purchasers and brokers and make myself

22          available for all inspections and appraisa1s;

23                  c. expose the property to buyers that I am familiar with who are interested in

24          acquiring a property similar to the Property as well as other agents who have potential

25          buyers for the property; and

26          7.      William Friedman of Coldwell Banker and I have agreed to accept as our

27   compensation a collective five percent (5%) of the purchase price as a commission to be shared

28

                                                       12
Case 2:20-bk-21020-BR       Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                   Desc
                            Main Document     Page 13 of 34


 1   with the buyer's broker, if any, and understand that the Court has the power to fix some other
 2   amount of compensation under 11 U.S.C. § 328(a).

 3          8.      No retainer has been received for the services to be provided under the Listing

 4   Agreement.

 5          9.      I and Desert Sands are disinterested persons as defined in 11 U.S.C. § 101(14). I

 6   am not associated or affiliated with the Debtor, his affiliates, his creditors, or any other party in

 7   interest or their respective attorneys or accountants. Neither I nor Desert Sands has a pre-petition

 8   claim against the Debtor. I am not a relative or employee of the United States Trustee or a

 9   bankruptcy judge.

10          10.     I am generally familiar with the Bankruptcy Code, Bankruptcy Rules and Local

11   Bankruptcy Rules as they relate to real estate agents, and will comply with them.

12          I declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is true and correct.

14          Executed this ____
                           25th day of May 2021, at Rancho Mirage, California.

15
                                                             _________________________________
16                                                             STEVE ENLOW
17
18
19
20
21
22
23
24
25
26
27
28

                                                        13
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 14 of 34




                                 EXHIBIT 1
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 15 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 16 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 17 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 18 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 19 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 20 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 21 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 22 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 23 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 24 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 25 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 26 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 27 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 28 of 34




                                 EXHIBIT 2
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 29 of 34
Case 2:20-bk-21020-BR   Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41   Desc
                        Main Document     Page 30 of 34




                                 EXHIBIT 3
     Case 2:20-bk-21020-BR        Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41                Desc
                                  Main Document     Page 31 of 34

                                       S             E
                                         Palm Desert, CA 92211
                                (760) 880-3675 - enlowhomes@yahoo.com

P                S
                     Accomplished Broker adept at growing business through deep knowledge of the Real
                     Estate Industry and strong relationship-building abilities. Leveraging over 2 decades of
                     experience to build a quality brokerage with quality agents.

S
                         Senior Real Estate Specialist                Accredited Buyer Representative
                         Designation                                  Certified (ABR)
                         Certified Residential Specialist             Certified Completions of my NMLS
                         Certified Short Sale and Foreclosure         #2069123
                         Specialist                                   Certified Mentor for Buffini and
                         Certified Probate and Trust Specialist       Company

W       H
06/2016 to Current   Broker of Record
                     Desert Sands Realty – Palm Desert, CA
                         2016- Opened up Desert Sands Realty
                         2017- Grew DSR to 21 Agents
                         2018- Grew DSR to 33 Agents
                         2019-Grew DRS to 35 Agents
                         2020-Grew DSR to 41 agents
                         2021-Grew DSR to one of the top Real Estate Offices in Coachella Valley

06/2014 to 06/2016 Brokers Associate/Sales Manager
                   Re/Max Consultants – La Quinta, CA
                       Expanded the company in Coachella Valley by recruiting qualified agents.
                         Increased sales volume in the La Quinta offices by more than 400%.
                         Coached Sales Associates in successful selling methods and encouraged them in
                         marketing strategies that worked.
                         Organized promotional events and interacted with community to increase sales
                         volume and agent count.
                         2014-2016- I did not allow for the company of recognize my sales as I felt is was
                         wrong since I was in Management.
     Case 2:20-bk-21020-BR      Doc 199 Filed 05/25/21 Entered 05/25/21 15:41:41               Desc
                                 Main Document       Page 32 of 34
10/2007 to 06/2014 Sales Associate
                   Keller Williams Realty – La Quinta, CA
                       2008-#1 Listing Agent in My Office.
                       2008-#1 Producing Agent in My Office.
                       2008-#1 Sales Agent in Units Sold.
                       2008-Obtained Broker License.
                       2009-#1 Listing Agent in My Office.
                       2009-#1 Producing Agent in My Office.
                       2009-#1 Sales Agent in Units Sold.
                       2010-#1 Listing Agent in My Office.
                       2010- #1 Producing Agent in My Office.
                       2010-#1 Sales Agent in Units Sold.
                       2011-#1 Listing Agent in My Office.
                       2011-#1 Producing Agent in My Office.
                       2011-#1 Sales Agent in Units Sold.
                       2012-#1 Listing Agent in My Office.
                       2012- #1 Producing Agent in My Office.
                       2012- #1 Sales Agent in Units Sold.
                       2013-#1 Listing Agent in My Office.
                       2013- #1 Producing Agent in My Office.
                       2013- #1 Sales Agent in Units Sold.
                       2014- Left to take on a management position

02/2003 to 10/2007 Sales Associate
                   Prudential California Realty – Palm Desert, CA
                       Engaged with customers to effectively build rapport and lasting relationships.
                       Treated clients like they were my only customer.
                       2003- Chairman Circle Award Winner.
                       2004- Chairman Circle Award Winner.
                         2004- #1 Producing Agent in My Office.
                         2004- #1 Listing Agent in My Office.
                         2005- Chairman Circle Award Winner.
                         2005- #1 Producing Agent in My Office.
                         2005- #1 Listing Agent in My Office.
                         2006- Chairman Circle Award Winner.
                         2006- #1 Producing Agent in My Office.
                         2007- #1 Producing Agent in My Office.
          Case 2:20-bk-21020-BR            Doc 199       Filed 05/25/21       Entered 05/25/21 15:41:41          Desc
                                    PROOF OF
                                       Main   SERVICEPage
                                            Document  OF DOCUMENT
                                                          33 of 34
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           SHERIDAN & RUND
                                           840 Apollo Street, Suite 351
                                           El Segundo, CA 90245

A true and correct copy of the foregoing document entitled (specify): Chapter 7 Trustee’s Application to Employ Coldwell
Banker and Desert Sands Realty as Real Estate Brokers and to Enter into Exclusive Listing Agreement Regarding 81-
775 Deer Park, La Quinta, California; Declarations of William Friedman and Steve Enlow in Support Thereof will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 25, 2021, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
Counsel For Trustee: Levene, Neale, Bender, Yoo & Brill, tjy@lnbyb.com, ctp@lnbyb.com, rps@lnbyb.com
Counsel for Petitioning Creditors: Andrew Goodman, agoodman@andyglaw.com
Counsel for Conservator, Robert Girardi: Leonard Pena, lpena@penalaw.com, penasomaecf@gmail.com,
penalr72746@notify.bestcase.com

                                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On May 25, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor: Thomas Vincent Girardi, 1126 Wilshire Blvd, Los Angeles, CA 90017
Debtor: Thomas Vincent Girardi, 100 Los Altos Drive, Pasadena, CA 91105


                                                                                 Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                 Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

May 25, 2021                 Laura Gitnick                                      /s/ Laura Gitnick
Date                           Printed Name                                        Signature
      Case 2:20-bk-21020-BR        Doc 199     Filed 05/25/21    Entered 05/25/21 15:41:41       Desc
 1. TO BE SERVED BY THE COURT Main
                              VIA NOTICE OF ELECTRONIC
                                   Document     Page 34FILING
                                                        of 34 (NEF):
   Rafey Balabanian, docket@edelson.com
   Ori S Blumenfeld, Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz   jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
